DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 11-19 are pending:
		Claims 11-19 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NO20170219 filed on 02/14/2017 and NO20170759 filed on 05/09/2017.
Claim Objections
Claims 11-19 are objected to because of the following informalities:  
	Claim 11 recites “said chamber” in line 6, consider rephrasing to – said separation chamber – for clarity and consistency with other claim language. Note that dependent claims are hereby objected due to dependency from objected claim 11.
	Claim 12 recites “which inlet, outlet and separation chamber” in line 3, consider rephrasing to – which the inlet, the outlet and the separation chamber – since proper antecedent basis has been provided for these limitations. 
	Claim 13 recites “outlet and separation chamber” in lines 1-2, consider rephrasing to – the outlet and the separation chamber –, consider rephrasing to –the outlet and the separation chamber – since proper antecedent basis has been provided for these limitations. 
	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for separation of CO2 arranged at said chamber” recited in claim 11 and “means for circulation of water” recited in claim 18.
	Per pg. 2 of Applicant’s specification, “a device for removal of CO2…. comprising a separation chamber for CO2 and means for separation of CO2 arranged at said chamber”. Based on the specification, no additional structure of the “means for separation of CO2” is described or shown in the figures therefore an interpretation of the structural requirements cannot be ascertained.
	Per pg. 5 of Applicant’s specification, “means for circulation” is “for example a pump, such as one of positive displacement and a centrifugal pump”. Therefore, “means for circulation” is interpreted as a pump. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims are hereby rejected due to dependency from rejected claim 11.
	Claim 11 recites “a means for separation of CO2” in line 6. Applicant’s specification, pg. 2, merely discloses “a device for removal of CO2…. comprising a separation chamber for CO2 and means for separation of CO2 arranged at said chamber” and Fig. 1 shows device 24’ for removal of CO2; no additional structure of the “means for separation of CO2” is described in the specification or shown in the figures. Therefore, there is a lack of written description for “a means for separation of CO2”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 11. 
The claim limitation “a means for separation of CO2” as recited by claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	Specifically, the disclosure is devoid of any structure that performs the function in the claim because Applicant’s specification, pg. 2, merely discloses “a device for removal of CO2…. comprising a separation chamber for CO2 and means for separation of CO2 arranged at said chamber” and Fig. 1 shows device 24’ for removal of CO2; no additional structure of the “means for separation of CO2” is described in the specification or shown in the figures. In interest of advancing prosecution, an interpretation of the structural requirements cannot be ascertained for prior art purposes. 
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jenssen (WO 2011/136660). 
	Regarding claim 11, Jenssen teaches a container arrangement (see Fig. 1) for fish farming (for fish farming is recited as an intended use; although, Jenssen teaches the intended use (see Entire Abstract); the intended use is not given patentable weight), the container arrangement comprises a body (Fig. 5, walls forming first annulus 2; see pg. 10, lines 14-16) comprising a bottom section (Fig. 2, annulus bottom 22; see pg. 10, lines 15-20) and a wall section (defined by sidewall 11 and first annual wall 21; see Fig. 1) that define a volume (Fig. 1, production volume 16; see pg. 10, lines 10-14) adapted to receive water for the fish farming (this limitation is an intended use), and a water treatment arrangement (Fig. 5, water treatment plant 23; pg. 10, lines 15-20) for treatment of the water (this limitation is an intended use) in the container arrangement, wherein the water treatment arrangement comprises a device (Fig. 4, airing module 233; see pg. 10, lines 24-26) for removal of CO2 (at least one airing module is capable of performing the process/method limitation) from the water of the container arrangement comprising a separation chamber for CO2 (corresponds to the inside of airing module 233; see Fig. 4) and means for separation of CO2 arranged at said chamber (see §112f interpretation; see §112a and 112b rejections), wherein the water treatment arrangement is arranged in the wall section of the container arrangement (water treatment plant 23 arranged at first annulus 2; see Fig. 5 and pg. 10, lines 14-20).  
	Regarding claim 12, Jenssen teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises an inlet (Fig. 4, outlet 13 or outlet 14; see pg. 10, lines 17-25) to the separation chamber and an outlet (corresponds to the outlet from spreader pipe 15 shown in Fig. 1; see pg. 10, lines 9-15) from the separation chamber, which inlet, outlet and separation chamber are arranged at the elevation of said volume defined by the body of the container arrangement (outlet 14 and outlet from spreader pipe 15) arranged at elevation of volume defined by the body in Fig. 1).
	Regarding claim 13, Jenssen teaches the container arrangement according to claim 12, wherein the inlet (Fig. 4, outlet 13 or outlet 14; see pg. 10, lines 17-25), outlet (corresponds to the outlet from spreader pipe 15 shown in Fig. 1; see pg. 10, lines 9-15) and separation chamber are arranged within the periphery defined by the body of the container arrangement (outlet 14 and outlet from spreader pipe 15 are arranged within the periphery in Fig. 1)
	Regarding claim 15, Jenssen teaches the container arrangement according to claim 11, wherein the separation chamber of the device for removal of CO2 extends along a circumference of said wall section of the body of the container arrangement (see Figs. 2-3).  
	Regarding claim 16, Jenssen teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises two or more devices for removal of CO2 chambers that are located in different parts of the wall section of the container arrangement (there are multiple airing modules 233 in different locations; see Figs. 3-4).  
	Regarding claim 17, Jenssen teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises a device (Fig. 4, particle removal module 232; see pg. 10, lines 20-25) for removal of solid particles from the water (at least one particle removal module is capable of performing the process/method step of removing solid particles). 
	Regarding claim 18, Jenssen teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises an inlet (Fig. 4, outlet 13 or outlet 14; see pg. 10, lines 17-25) to the separation chamber and an outlet (corresponds to the outlet from spreader pipe 15 in Fig. 1; see pg. 10, lines 9-15) from the separation chamber, and wherein the water treatment arrangement comprises means for circulation (Fig. 4, pump 24; see pg. 10, lines 29-30) of water from volume of the container arrangement by means of the inlet to the separation chamber and from the separation chamber to the outlet and back into the volume of the container arrangement (treated water is pumped back to the primary production vessel through respective spreader piper 15; see pg. 10, lines 26-30).
	Regarding claim 19, Jenssen teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises a device (Fig. 4, airing module 233; pg. 10, lines 24-27) for providing oxygen to the water (at least one airing module is capable of performing the process/method step of providing oxygen to water).

Claims 11-13, 15-6 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gravdal (USPN 7,052,601).
	Regarding claim 11, Gravdal teaches a container arrangement (see Fig. 2) for fish farming (for fish farming is an intended use; although Gravdal teaches the intended use; see C1/L8-13; the intended use is not given patentable weight), the container arrangement comprises a body comprising a bottom section (see annotated Fig. 3) and a wall section (defined by vertical walls 21; see Fig. 3) that define a volume adapted to receive water (see annotated Fig. 3) for the fish farming (this limitation is an intended use), and a water treatment arrangement for treatment of the water in the container arrangement (this limitation is an intended use), wherein the water treatment arrangement comprises a device (Fig. 2, diffuser 18 (Gravdal uses the term “aeration system” interchangeably); see C5/L51-60) for removal of CO2 (the device is capable of performing the process/method limitation) from the water of the container arrangement comprising a separation chamber (corresponds to the inside of diffuser) for CO2 and means for separation of CO2 arranged at said chamber (see §112f interpretation; see 112a and 112b rejections); wherein the water treatment arrangement is arranged in the wall section of the container arrangement (see annotated Fig. 3).
Annotated Figs. 2 and 3 of Gravdal

    PNG
    media_image1.png
    537
    1212
    media_image1.png
    Greyscale

	Regarding claim 12, Gravdal teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises an inlet (Fig. 2, perforated opening 19; see C6/L35-43) to the separation chamber and an outlet (Fig. 2, perforated opening 22; see C6/L53-57) from the separation chamber, which inlet, outlet and separation chamber are arranged at the elevation of said volume defined by the body of the container arrangement (see Fig. 3).
	Regarding claim 13, Gravdal teaches the container arrangement according to claim 12, wherein the inlet, outlet and separation chamber are arranged within the periphery defined by the body of the container arrangement (see Fig. 2). 
	Regarding claim 15, Gravdal teaches the container arrangement according to claim 11, wherein the separation chamber of the device for removal of CO2 extends along a circumference of said wall section of the body of the container arrangement (“in a preferred embodiment diffusers…arranged at about half the circumference of the circular aeration chamber 20”; see C6/L1-8)
	Regarding claim 16, Gravdal teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises two or more devices for removal of CO2 chambers that are located in different parts of the wall section of the container arrangement (“in a preferred embodiment diffusers…arranged at about half the circumference of the circular aeration chamber 20”; see C6/L1-8; see Fig. 2; there are multiple diffusers). 
	Regarding claim 19, Gravdal teaches the container arrangement according to claim 11, wherein the water treatment arrangement comprises a device (Fig. 2, diffuser 18 (Gravdal uses the term “aeration system” interchangeably); see C6/L1-7) for providing oxygen to the water (at least one diffuser is capable of performing the process/method step of providing oxygen to water).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jenssen (WO 2011/136660) in view of Goldman (US 2005/0211644). 
	Regarding claim 14, Jenssen teaches the container arrangement according to claim 11. 
	While the material of the water treatment system is not particularly limited in Jenssen; Jenssen does not teach wherein the body of the container arrangement mainly comprises composite material with a strength adapted to contain the water and hold the water treatment arrangement in the body of the container arrangement.  
	In a related field of endeavor, Goldman teaches a filter to be used in connection with a water treatment system for aquaculture (see ¶50) comprising a filter unit comprising a composite material (“constructed of fiberglass”; see ¶35) with a strength adapted to contain the water and hold the water treatment arrangement in the body of the container arrangement (this an inherent characteristic of the material). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the body (formed by walls of the first annulus 2) of Jenssen by selecting a fiberglass material (composite material) as disclosed by Goldman because said material is a suitable for a waterproof vessel (Goldman, see ¶35) which is desirable in the water treatment plant of Jenssen (Jenssen, see pg. 1, lines 1-8).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parker (GB 2018551) teaches an apparatus for activated sludge culture of fish and/or aquatic organisms comprising a water treatment apparatus comprising a means for circulation (Fig. 1, 18); Mao (CN 1108875) teaches an industrial aquiculture process and facility comprising device (Fig. 2, 11) for removal of CO2 comprising a separation chamber and a means for separation; Lori (Aeration NPL – see document attached) teaches background regarding aeration brings water and air in close contact in order to remove dissolved gases (carbon dioxide) (see pg. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778